Filed 4/21/15 P. v. Jefferson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066974

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD251266)

DOMINICK JEFFERSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Timothy R. Walsh, Judge. Affirmed.

         John L. Staley, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         As part of a plea agreement Dominick Jefferson entered a guilty plea to one count

of receiving a stolen vehicle (Pen. Code,1 § 496d). Jefferson also admitted a prison prior




1        All further statutory references are to the Penal Code unless otherwise specified.
(§ 667.5, subd. (b)). The parties also stipulated that Jefferson would receive a sentence of

four years for the conviction to be served concurrently with another case.

       The court sentenced Jefferson to three years for the receiving count and one year

for the prison prior, for a total of four years.

       Jefferson filed a timely notice of appeal and obtained a certificate of probable

cause (§ 1237.5).

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), indicating he has been unable to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered Jefferson the opportunity to file his own brief on

appeal, however he has not responded.

       Since this appeal is from a guilty plea and a stipulated sentence, we will not set

forth the traditional statement of facts.

                                         DISCUSSION

       As we have noted, appellate counsel has not identified any reasonably arguable

issues for reversal on appeal. Counsel has not identified any possible, but not arguable

issues as is ordinarily required by Anders v. California (1967) 386 U.S. 738. However,

we have reviewed the entire record as mandated by Wende, supra, 25 Cal. 3d 436 and

Anders. We have not discovered any reasonably arguable issue for reversal on appeal.

Competent counsel has represented Jefferson on this appeal.




                                                   2
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, J.

WE CONCUR:


          McCONNELL, P. J.


                   BENKE, J.




                                     3